DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 15/283,019, was filed on Sept. 30, 2016.  The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
This Final Office Action is in response to Applicant’s communication of June 21, 2022.
After the entry of amendments, claims 1-4, 8, 10, 12-14 and 17-22 are pending, of which claims 1, 4, and 19 are independent.  
Independent claims 1, 4, and 19 and dependent claim 21 are currently amended.  Claims 7, 9, and 23-25 are currently cancelled.  Claims 5, 6, 11, 15 and 16 were previously cancelled. 
All pending claims have been examined on the merits.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on April 14, 2022 has been considered. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representatives Ms. Lisa Schreihart (Reg. No. 80,016) and Mr. Brian McKnight (Reg. No. 59,914) on August 5, 2022.   
The application has been amended as follows: 
1. (Currently Amended) A computer-implemented method comprising:
receiving, by a payment processing system (PPS), a request for a cash amount to be provided to a requestor user, the request originating from a first instance of a payment application provided by the PPS and executing on an intervening user device associated with an intervening user, wherein the intervening user is associated with the requestor user;
receiving, by the PPS, first location data indicating a first location of a requestor device of the requestor user, the intervening user device having transmitted the request and the first location data of the requestor device to the PPS, the requestor device including a first location sensor for generating the first location data;
receiving, by the PPS from a plurality of sender devices, second location data indicating respective locations of respective individual sender devices of the plurality of sender devices, the individual sender devices including respective second location sensors for generating the respective locations of the respective individual sender devices;
determining, by the PPS, a preferred sender associated with a preferred sender device, wherein:
the preferred sender is capable of offering at least a portion of the cash amount to the requestor user,
the preferred sender is determined based on at least one of a cash balance of a sender or release timing indicating how fast the portion of the cash amount can be released;
receiving, by the PPS, third location data of the preferred sender device indicating a new location of the individual preferred sender device;
upon determining that the new location is within a threshold distance from the first location, providing, by the PPS and via the first instance of the payment application executing on the intervening user device, a user interface to receive a numerical value corresponding to the cash amount to initiate an electronic transfer of the numerical value corresponding to the cash amount from a financial account of the intervening user to a preferred sender financial account via the payment processing system, wherein the financial account of the intervening user and the preferred sender financial account are each associated with the PPS;
sending, by the PPS to a second instance of the payment application executing on the preferred sender device, the request for the cash amount including information identifying the requestor user and the numerical value of the cash amount; and
receiving, by the PPS, a confirmation from the intervening user device that the requestor user has received the cash amount


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Re: Claim Rejections - 35 USC § 101
The 35 USC § 101 rejection was previously withdrawn, in response to applicant’s amendments to the claims.  
More specifically, the independent claims 1, 4, and 19 recite steps that include:
receiving, by the PPS, first location data indicating a location of a requestor device of a requestor user, the intervening user device having transmitted the request and the first location data of the requestor device and the requestor device including a first location sensor for generating the first location data;
receiving, by the PPS from a plurality of sender devices, second location data indicating respective locations of respective individual sender devices of the plurality of sender devices, the individual sender devices including respective second location sensors for generating the respective locations thereof; 
…
receiving, by the PPS, third location data of the preferred sender device indicating a new location of the preferred sender device, and
upon determining that the new location is within a threshold distance from the first location, providing, by the PPS and via the first instance of the payment application executing on the intervening user device, a user interface to receive a numerical value corresponding to the cash amount to initiate an electronic transfer of the numerical value corresponding to the cash amount from a financial account of the intervening user to a preferred sender financial account via the payment processing system, wherein the financial account of the intervening user and the preferred sender financial account are each associated with the PPS;
sending, by the PPS to a second instance of the payment application executing on the preferred sender device, the request for the cash amount including information identifying the requestor user and the numerical value of the cash amount;
receiving, by the PPS, a confirmation from the intervening user device that the requestor user has received the cash amount.

The Examiner interprets that the sending and receiving of the initial and new location sensor data, and further including user interactivity to confirm that the requestor user has received the cash amount, is sufficient to overcome the 35 USC 101 rejection.

Re: Claim Rejections - 35 USC § 103
Claims 1-4, 8, 10, 12-13 and 17-22 were previously rejected under 35 U.S.C. 103 as being unpatentable over US 9,978,076 B2 to Mathew (“Mathew”, Filed Apr 14, 2014.  Published May 22, 2018), in view of US 10,217,093 to Trivedi et al. (“Trivedi”, Eff. Filing Date: Nov. 14, 2014). 
Claim 14 was previously rejected under 35 U.S.C. 103 as being unpatentable over Mathew in view of Trivedi as cited in the rejection of independent claim 4, and further in view of US 9,626,664 to Bouey et al., (Filed on Jan. 7, 2013). 
Claims 23 and 24 were previously rejected under 35 U.S.C. 103 as being unpatentable over Mathew in view of Trivedi as cited in the rejection of independent claim 4, and further in view of US 2017/0124542 to Sharan (Eff. Filed on Nov. 4, 2015). 
The 35 USC § 103 rejections of all currently pending claims are withdrawn.  The Examiner finds that Applicant’s arguments filed on June 21, 2022 are persuasive.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAL I SHARON whose telephone number is (571)272-5614. The examiner can normally be reached M-F 8:30-6:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695

August 5, 2022